DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/25/2021 has been entered.  Claims 1-18 remain pending in the application.  Claims 16-18 have been withdrawn.  Claims 19-20 have been canceled.  New claims 21-22 have been added.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 use the term “solid powder.”  The specification does not explicitly teach a solid powder.  The specification does contrast a solid state with a molten state (paragraph [0033]).  However, one of ordinary skill in the art would understand a powder to not be in a molten state.  Accordingly it is unclear how the word solid modifies powder.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-10, 14-15, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben-Zur et al. (US 20200269320 A1).
Regarding claim 1, Ben-Zur teaches “a process and an apparatus for additive manufacturing of metal and ceramic parts” (which reads upon “a method of making a part”, as recited in the instant claim; paragraph [0001]).  Ben-Zur teaches that “the extruder assembly 80 has a nozzle 81 with a nozzle size suitable for printing the mold or mold parts as discussed above using a first mold material” (which reads upon “using material extrusion, the method comprising: forming a mold of a first material using material extrusion”, as recited in the instant claim; paragraph [0154]).  Ben-Zur teaches that “the cast material applicator 82, may consist of a single pouring nozzle 84 and is provided in order to pour the casting material into the mold once the mold has been formed” (which reads upon “using powder metallurgy and; depositing a second material within the mold”, as recited in the instant claim; paragraph [0155]).  Ben-Zur teaches that “the cast material comprises a powder” (which reads upon “wherein the second material is deposited as a powder”, as recited in the instant claim; paragraph [0062]).  Ben-Zur teaches that “a Hot Isostatic Pressing process (HIP) may be used to increase a density of the cast material” (which reads upon “compacting the second material within the mold; heating the mold and the second material within the mold”, as recited in the instant claim; paragraph [0062]).  Ben-Zur teaches that “the mold may use wax and the cast material may be any suitable cast material which has a higher melting point than wax” (paragraph [0095]).  Ben-Zur teaches that “the mold material may then be removed” (paragraph [0141]).  Ben-Zur teaches that “removal may involve heating the product and mold up to the melting point of the mold so that the mold material liquidizes and can be collected for re-use” (which reads upon “wherein, during the heating the mold is separated from the second material by melting, evaporating, burning, or combinations thereof of the first material”, as recited in the instant claim; paragraph [0141]).  Ben-Zur teaches that “the mold and cast combination may be heated or debound or sintered to remove the mold and wax, to remove the binders and to fuse the powder in the cast material” (which reads upon “and wherein during the heating the second material is sintered”, as recited in the instant claim; paragraph [0153]).  Ben-Zur teaches that “the product 70 emerges from the cast as shown in FIG. 8 after the wax is melted” (which reads upon “and obtaining a part”, as recited in the instant claim; paragraph [0153]).  
Regarding claim 2, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches that “a Hot Isostatic Pressing process (HIP) may be used to increase a density of the cast material” (paragraph [0062]).  
Regarding claim 3, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches that “the mold and cast combination may be heated or debound or sintered to remove the mold and wax, to remove the binders and to fuse the powder in the cast material” (paragraph [0153]).  
Regarding claim 4, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches that “the mold material may for example be any material that freezes below 300° C. and has a sharp melting point, such as mineral wax” (paragraph [0118]; mineral wax is a polymer resin).  Ben-Zur teaches that “the cast material, which may be a combination binders and additives, perhaps a wax and a metal or ceramic powder” (paragraph [0150]).  
Regarding claim 5, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches that “the extruder assembly 80 has a nozzle 81 with a nozzle size suitable for printing the mold or mold parts as discussed above using a first mold material” (paragraph [0154]).  Ben-Zur teaches that “the cast material applicator 82, may consist of a single pouring nozzle 84 and is provided in order to pour the casting material into the mold once the mold has been formed” (paragraph [0155]).  
Regarding claim 6, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches that “the extruder assembly 80 may be a standard 3D extruder assembly which may for example be able to move with three degrees of freedom” (paragraph [0154]).  Ben-Zur teaches that “the cast material applicator 82, may consist of a single pouring nozzle 84” (paragraph [0155]).  Ben-Zur teaches that “the pouring system may typically have at least two degrees of freedom relative to the building tray” (paragraph [0162]).  Ben-Zur teaches that “a third degree of freedom may be provided” (paragraph [0162]).  
Regarding claims 7-8, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches “a variation of the device of FIG. 9, in which the printing head 80 and the pouring nozzle 82 are combined into a single dual purpose operating unit 89 carrying both printing nozzles 81 and pouring nozzles 84, but which do not necessarily operate simultaneously” (paragraph [0180]; simultaneous operation is possible, but not required; accordingly, simultaneous operation is taught).  
Regarding claim 9, Ben-Zur teaches the method of claim 7 as stated above.  Ben-Zur teaches “printing a second mold on top of the first layer to define a second layer; and filling the second layer, over the first layer, with a cast material; thereby to form a molded layered product” (paragraphs [0025]-[0026]).  Ben-Zur teaches that “certain features of the invention, which are, for clarity, described in the context of separate embodiments, may also be provided in combination in a single embodiment, and the present description is to be read as if such combinations are explicitly set forth herein” (paragraph [0207]).  
Regarding claim 10, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches “printing a first mold to define one layer of the product; filling the first mold with a cast material, thereby forming a first layer; printing a second mold on top of the first layer to define a second layer; and filling the second layer, over the first layer, with a cast material; thereby to form a molded layered product” (paragraphs [0023]-[0026]).  
Regarding claim 14, Ben-Zur teaches the method of claim 1 as stated above.  Ben-Zur teaches that “two or more different cast materials are used in different layers” (paragraph [0039]; the two more different cast materials must exhibit some difference in property, such as molecular weight, otherwise they would not be different materials).  
Regarding claim 15, Ben-Zur teaches the method of claim 14 as stated above.  Ben-Zur teaches that “two or more different cast materials are used in different layers” (paragraph [0039]).  
Regarding claim 21, Ben-Zur teaches “a process and an apparatus for additive manufacturing of metal and ceramic parts” (which reads upon “a method of making a part”, as recited in the instant claim; paragraph [0001]).  Ben-Zur teaches that “the extruder assembly 80 has a nozzle 81 with a nozzle size suitable for printing the mold or mold parts as discussed above using a first mold material” (which reads upon “using material extrusion, the method comprising: forming a mold of a first material by extruding the first material”, as recited in the instant claim; paragraph [0154]).  Ben-Zur teaches that “the cast material applicator 82, may consist of a single pouring nozzle 84 and is provided in order to pour the casting material into the mold once the mold has been formed” (which reads upon “using powder metallurgy and; depositing a second material within the mold”, as recited in the instant claim; paragraph [0155]).  Ben-Zur teaches “printing a first mold to define one layer of the product; filling the first mold with a cast material, thereby forming a first layer; printing a second mold on top of the first layer to define a second layer; and filling the second layer, over the first layer, with a cast material; thereby to form a molded layered product” (which reads upon “the second material including multiple layers of solid powder”, as recited in the instant claim; paragraphs [0023]-[0026]).  Ben-Zur teaches that “the cast material comprises a powder” (which reads upon “solid powder”, as recited in the instant claim; paragraph [0062]; in light of the 112 rejection above powder is interpreted to read on solid powder).  Ben-Zur teaches “a further alternative for filling a mold” (paragraph [0198]).  Ben-Zur teaches that “injection may use powder injection molding (PIM)” (paragraph [0198]).  Ben-Zur teaches that “the powder may be powder metallurgy (PM) powder, for example metal injection molding (MIM) powder” (paragraph [0198]).  Ben-Zur teaches that “the powder may be a mix of large and small particles, both for the embodiment of FIG. 17 and for the other embodiments described herein” (paragraph [0198]; powder may be used in any embodiment described herein).  Ben-Zur teaches that “the mold may use wax and the cast material may be any suitable cast material which has a higher melting point than wax” (paragraph [0095]).  Ben-Zur teaches that “the mold material may then be removed” (paragraph [0141]).  Ben-Zur teaches that “removal may involve heating the product and mold up to the melting point of the mold so that the mold material liquidizes and can be collected for re-use” (which reads upon “heating the mold and the second material within the mold, wherein, during the heating the mold is separated from the second material by melting, evaporating, burning, or combinations thereof of the first material”, as recited in the instant claim; paragraph [0141]).  Ben-Zur teaches that “the mold and cast combination may be heated or debound or sintered to remove the mold and wax, to remove the binders and to fuse the powder in the cast material” (which reads upon “and wherein during the heating the second material is sintered”, as recited in the instant claim; paragraph [0153]).  Ben-Zur teaches that “the product 70 emerges from the cast as shown in FIG. 8 after the wax is melted” (which reads upon “obtaining a part, the part comprising the second material”, as recited in the instant claim; paragraph [0153]).  
Regarding claim 22, Ben-Zur teaches the method of claim 21 as stated above.  Ben-Zur teaches “printing a first mold to define one layer of the product; filling the first mold with a cast material, thereby forming a first layer; printing a second mold on top of the first layer to define a second layer; and filling the second layer, over the first layer, with a cast material; thereby to form a molded layered product” (paragraphs [0023]-[0026]).  

Claim Rejections - 35 USC § 103
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Zur et al. (US 20200269320 A1), as applied to claim 1 above, and further in view of Marya et al. (US 20070181224 A1).
Regarding claims 11-13, Ben-Zur teaches the method of claim 1 as stated above.  
Ben-Zur is silent regarding applications of the part (claim 13), wherein the part is at least partially degradable, and wherein the second material is a degradable material, or [wherein] the part is a smart part, and wherein the second material is a smart material.
Marya is similarly concerned with forming parts in molds (paragraph [0103]).  Marya teaches that “in numerous environments, including in the oilfield but not exclusively, it would be advantageous to be able to utilize a component comprised of a reactive composition comprising alkaline, alkaline-earth elements, or other metal (e.g. aluminum) having either an enhanced reactivity (e.g. compositions comprising aluminum) or reduced reactivity (e.g. compositions comprising calcium) relative to that of the (pure or unalloyed) alkaline or alkaline-earth elements in the composition” (paragraph [0007]).  Marya teaches that “it would also be of great benefit to controllably enhance or delay the interaction or degradation of the reactive compositions with its fluidic environment; an environment that may comprise water, completion fluids, and the like and will therefore be corrosive to the inventive composition” ([0007]).  
Marya teaches that “the compositions of interest are those that degrade by either dissolving or disintegrating, or both when demanded by the application or the user. The degradation may proceed within minutes, hours, days or weeks depending upon the application requirements; in oilfield environments typical time for degradation may range from minutes to days, occasionally weeks” (which reads upon “wherein the part is at least partially degradable, and wherein the second material is a degradable material”, as recited in the instant claim; paragraph [0007]).  Marya teaches that “among the multitude of oilfield examples that may be foreseen for degradable compositions is that of a diverter ball” (which reads upon “a flow diverter”, as recited in the instant claim; paragraph [0008]).  
Marya teaches that “in many well operations, including diverter balls, it is desirable to possess well operating elements that controllably degrade either in rate, location of the element, or both (or include a portion that predictably degrades) in the wellbore environment, without having to resort to highly acid conditions, high temperatures, mechanical milling, or a combination of these” (paragraph [0010]).  Marya teaches that “by combining reactive metals and their properties with other relatively reactive or non-reactive supplemental components, including in certain embodiments alloying elements, the inventive compositions (for example, but not limited to alloys, composites, and smart combinations of materials) are formed and may be utilized to advantage especially in oilfield elements and methods of use in oilfield operations” (which reads upon “the part is a smart part, and wherein the second material is a smart material”, as recited in the instant claim; paragraph [0011]).  
Marya teaches that “a highly reactive composition consisting essentially of a degradable element, for example dissolving within minutes, may be protected by a coating that specifically becomes dysfunctional at or about reservoir temperature and remains functional as long as relatively cool fracturing fluid is pumped or injected into the well to maintain the integrity of the protective coating” (which reads upon “wherein the part is at least partially degradable, and wherein the second material is a degradable material; the part is a smart part, and wherein the second material is a smart material”, as recited in the instant claim; paragraph [0011]; the instant specification, paragraph [0062], teaches that one skilled in the art would understand that a smart material is a material that exhibits at least one property that is responsive, in a controlled manner, to external conditions, including stress, temperature, moisture, pH, electric fields, or magnetic fields, light, or chemical compounds).  Marya teaches that “when the element becomes dysfunctional, the element may not yet be entirely degraded and therefore may either fall or float to a new position but without obstructing well operation. In this and other embodiments of the invention, no intervention is therefore required to remove the element after its useful life of diverting the flow is completed” (paragraph [0011]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the generic product 70 of Ben-Zur with a degradable smart diverter ball, as taught by Marya to produce a part with real-world applicability, specifically to temporarily separate fluids from a multitude of zones in an oilfield drilling application while ensuring that no intervention is required to remove the element after its useful life of diverting the flow is completed.  

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.  Applicant argues that Ben-Zur does not teach a method in which a second material is deposited as a powder (remarks, page 5).  Applicant argues that Ben-Zur discloses that the "cast material" includes other constituents such that, when deposited, the "cast material" is in the form of a "suspension of...particles" in a "liquid carrier" or in "liquid form" (remarks, page 5).  Applicant further argues that the principle of operation of the process of Ben-Zur relies on the liquid properties of the cast material for successful implementation. In particular, Ben-Zur teaches that the cast material exhibits the liquid property of "viscosity" such that the "mold remains intact when the cast material is poured in" and has "good wetting to properly fill the mold" (remarks, page 5).  This is not found convincing because Ben-Zur teaches more than one embodiment.  The embodiment relied upon in the rejection uses a powder as the mold material.  Ben-Zur teaches that “[i]n an embodiment, the cast material comprises a powder, the method comprising applying thermal treatment to sinter the powder (paragraph [0062]).  Additionally, Ben-Zur teaches “a further alternative for filling a mold” (paragraph [0198]).  Ben-Zur teaches that “injection may use powder injection molding (PIM)” (paragraph [0198]).  Ben-Zur teaches that “the powder may be powder metallurgy (PM) powder, for example metal injection molding (MIM) powder” (paragraph [0198]).  Ben-Zur teaches that “the powder may be a mix of large and small particles, both for the embodiment of FIG. 17 and for the other embodiments described herein” (paragraph [0198]; powder may be used in any embodiment described herein).  The existence of an embodiment that does not anticipate the claims does not negate the teachings of an embodiment that does.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733